                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   KARI MILLER, et al.,
                                  11                  Plaintiffs,                                No. C 19-00698 WHA

                                  12           v.
Northern District of California
 United States District Court




                                                                                                 ORDER GRANTING
                                  13   PETER THOMAS ROTH, LLC, et al.,                           RECONSIDERATION AND
                                                                                                 DENYING SUMMARY
                                  14                  Defendants.                                JUDGMENT
                                  15

                                  16

                                  17                                         INTRODUCTION

                                  18        After largely defeating defendants’ motion for summary judgment in this deceptive
                                  19   cosmetics advertising case, plaintiff moves the Court to reconsider an issue resolved in

                                  20   defendants’ favor and now herself moves for summary judgment. The motion to reconsider is

                                  21   GRANTED. But triable issues still remain, so the motion for summary judgment is DENIED.

                                  22                                          STATEMENT

                                  23        A prior order details the facts of this case (Dkt. No. 104). In brief, defendants Peter

                                  24   Thomas Roth, Designs, Global, and Labs LLC (“PTR Labs”) market specialty skincare

                                  25   products and plaintiff Kari Miller contends PTR Labs falsely and deceptively advertised that

                                  26   the hyaluronic acid contained in its Water Drench line could attract and retain up to one
                                  27   thousand times its weight in water.

                                  28
                                   1        A January 22 order largely denied defendants’ motion for summary judgment, finding

                                   2   Ms. Miller had offered sufficient evidence of her reliance on the ad to afford standing, and

                                   3   had offered sufficient evidence against hyaluronic acid’s advertised water retention. The

                                   4   challenged ad went further, though. It apparently claimed that hyaluronic acid could attract

                                   5   and retain that water from the atmosphere (Dkt. No. 85 at 1). But, finding Ms. Miller had not

                                   6   adequately challenged this atmospheric absorption claim on the merits, the January 22 order

                                   7   granted summary judgment against this challenge without addressing whether she had offered

                                   8   sufficient evidence of reliance (Dkt. No. 104 at 6, 11).

                                   9        Ms. Miller moves for reconsideration, arguing the ruling incorrectly construed PTR

                                  10   Labs argument against one prong of her claim as a challenge to both prongs. Simply, PTR

                                  11   Labs did not move against the merits, but only against Ms. Miller’s standing to challenge the

                                  12   atmospheric absorption claim (Dkt. No. 137 at 5–6). She also moves for summary judgment
Northern District of California
 United States District Court




                                  13   against PTR Labs for deceptively advertising the properties of hyaluronic acid.

                                  14                                             ANALYSIS

                                  15        1.      RECONSIDERATION IS WARRANTED.
                                  16        “A motion for reconsideration should not be granted, absent highly unusual

                                  17   circumstances, unless the district court is presented with newly discovered evidence,

                                  18   committed clear error, or if there is an intervening change in the controlling law.” Marylyn

                                  19   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Our

                                  20   local rules explain that a clear error involves “[a] manifest failure by the Court to consider

                                  21   material facts or dispositive legal arguments . . . .” Civ. L.R. 7-9(b)(3).

                                  22        The asserted California Business and Professions Code § 17200 prohibits “not only

                                  23   advertising which is false, but also advertising which, although true, is either actually

                                  24   misleading or which has a capacity, likelihood or tendency to deceive or confuse the public.”

                                  25   Williams v. Gerber Prods., 552 F.3d 934, 938 (9th Cir. 2008). But to sue, private citizens

                                  26   must “ha[ve] suffered injury in fact and ha[ve] lost money or property as a result” of the

                                  27   misleading ad. § 17204; Kwikset Corp. v. Sup. Ct., 246 P.3d 877, 884 (Cal. 2011).

                                  28
                                                                                        2
                                   1         As above, the January 22 order granted summary judgment against Ms. Miller’s

                                   2   challenge to the atmospheric absorption ad because she did not provide sufficient evidence of

                                   3   its falsity. But, upon reconsideration, PTR Labs did not move against the merits of her claim.

                                   4   Rather they moved only against her standing, arguing Ms. Miller did not actually rely on this

                                   5   part of the ad (Dkt. Nos. 116, 122). At summary judgment, the movant “always bears the

                                   6   initial responsibility . . . [to] demonstrate the absence of a genuine issue of material fact.” See

                                   7   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations and quotations omitted). As

                                   8   PTR Labs demonstrated no absence of material fact as to the merits of Ms. Miller’s claim,

                                   9   summary judgment was improper.

                                  10         The question here is whether that ruling was prejudicial. PTR Labs argues it was not,

                                  11   reiterating its previous arguments that Ms. Miller lacks standing to challenge the atmospheric

                                  12   absorption ad (Dkt. No. 141). This order disagrees.
Northern District of California
 United States District Court




                                  13         Ms. Miller provides sufficient evidence to create a genuine dispute about whether she

                                  14   relied on the atmospheric absorption ad. One of her interrogatory responses states that she

                                  15   relied on claims that “hyaluronic acid . . . draws in atmospheric vapor” (Dkt. No. 65-18, No.

                                  16   6). PTR Labs argues this interrogatory response is a sham concocted to create a dispute of

                                  17   fact because it contradicts Ms. Miller’s deposition testimony which disclaimed any reliance

                                  18   on the atmospheric absorption ad (Dkt. No. 92 at 2–3).

                                  19         A party cannot create an issue of fact via an affidavit contradicting prior testimony. But

                                  20   discrediting an affidavit as a sham is “is in tension with the principle that the court is not to

                                  21   make credibility determinations when granting or denying summary judgment.” Yeager v.

                                  22   Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (quotation marks omitted). After all, at

                                  23   summary judgment, “[t]he evidence of the non-movant is to be believed.” Anderson v.

                                  24   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (emphasis added). To discredit the affidavit,

                                  25   this order “must make a factual determination that the contradiction is a sham” because the

                                  26   inconsistency between the deposition testimony and subsequent affidavit is “clear and

                                  27   unambiguous.” Yeager, 693 F.3d at 1080 (emphasis added).

                                  28
                                                                                        3
                                   1        Such a finding is inappropriate here. Although she never testified to reliance, Ms.

                                   2   Miller never testified that she did not rely on the atmospheric absorption claim. PTR Labs’

                                   3   counterarguments undermine Ms. Miller’s credibility, but they do not prove her deposition

                                   4   and interrogatory response clearly contradictory.

                                   5        At deposition, PTR Labs notes, counsel asked Ms. Miller four times what ads she relied

                                   6   on when purchasing the Water Drench product. The exchange below is representative (Dkt.

                                   7   78-3 at 105–06):

                                   8                Q       Do you remember any specific claim that was made on the QVC
                                                            commercial that you recall?
                                   9
                                                    A       Yeah. Able to — able to hold — hold its weight in water a thousand
                                  10                        times. That was like, pretty much —
                                  11                Q       And do you think that — I’m sorry.
                                  12                A       And — yeah. And that was, like, the first time I heard that. So it
Northern District of California




                                                            seemed —
 United States District Court




                                  13
                                                    Q       And do you think that claim is false?
                                  14

                                  15   Four times asked, PTR Labs says, and four times the same response. Ms. Miller had ample

                                  16   opportunity to state her reliance on the atmospheric absorption ad. Her counsel surrendered

                                  17   the immediate chance to cure the alleged error with direct examination. Then, Ms. Miller

                                  18   waited three months after her deposition to offer her interrogatory response (compare id.

                                  19   (July) with Dkt. No. 65-18 (October)).

                                  20        But, the contradiction is not “clear and unambiguous.” See ibid. After hearing that Ms.

                                  21   Miller relied on the claim that hyaluronic acid can hold up to 1,000 times its weight in water,

                                  22   defense counsel never closed out the line of questioning with a simple, “did you rely on

                                  23   anything else?” Without affirmative testimony that Ms. Miller did not rely on any other ads

                                  24   her interrogatory response is not contrary to her deposition testimony. Defense counsel

                                  25   controlled the deposition; they must live with what they asked and what they did not.

                                  26        On this record, Ms. Miller’s interrogatory response is not clearly and unambiguously a

                                  27   sham. Our jury may not believe Ms. Miller’s story, but at summary judgment, this order

                                  28   must. Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). Ms. Miller presents sufficient
                                                                                      4
                                   1   evidence of standing to take her challenge to the atmospheric absorption ad to trial. Of

                                   2   course, at trial she will be clothed with her deposition testimony, but that’s for the jury to sort

                                   3   out.

                                   4          2.     TRIABLE ISSUES PLAGUE MS. MILLER’S CASE.
                                   5          It appears Ms. Miller does not want to take her claims to trial. Instead, she moves for

                                   6   summary judgment herself. But triable issues remain.

                                   7          Summary judgment is appropriate if there is no genuine dispute of material fact, those

                                   8   facts “that might affect the outcome of the suit.” “[T]he substantive law’s identification of

                                   9   which facts are critical and which facts are irrelevant . . . governs.” A genuine dispute is one

                                  10   where there is “sufficient evidence” such that a “reasonable jury could return a verdict for the

                                  11   nonmoving party.” Id. at 248–49. “In judging evidence at the summary judgment stage, the

                                  12   court does not make credibility determinations or weigh conflicting evidence. Rather, it
Northern District of California
 United States District Court




                                  13   draws all inferences in the light most favorable to the nonmoving party.” Soremekun v.

                                  14   Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). If “a proper jury question” remains,

                                  15   summary judgment is inappropriate. See Anderson, 477 U.S. at 249.

                                  16          As above, § 17200 prohibits false or deceptive advertising. Gerber, 552 F.3d at 938.

                                  17   The claim has two prongs, statutory standing and merits, and triable issues plague each.

                                  18          First, a private plaintiff must have actually relied on the ad. The question is whether the

                                  19   plaintiff “would not have bought the product but for the misrepresentation.” Kwikset, 246

                                  20   P.3d at 884, 890. As above, to prove reliance, Ms. Miller offers deposition testimony and

                                  21   interrogatory responses that she purchased the PTR Labs Water Drench products because she

                                  22   believed and recalled a television ad proclaiming the hyaluronic acid’s ability to attract and

                                  23   retain one thousand times its weight in water from the atmosphere (Dkt. No. 118 at 11–12;

                                  24   Dkt. No. 78-3 at 94, 105–06; Dkt. No. 65-18, No. 6).

                                  25          Ms. Miller’s reliance turns on whether she truthfully reports her state of mind at

                                  26   purchase. Such “[c]redibility determinations . . . are jury functions, not those of a judge,

                                  27   whether . . . ruling on a motion for summary judgment or for a directed verdict.” See

                                  28   Anderson, 477 U.S. at 255; Alameda Books, Inc. v. City of Los Angeles, 631 F.3d 1031, 1042–
                                                                                        5
                                   1   43 (9th Cir. 2011) (“credibility of witnesses is almost categorically a trial issue”). Her motion

                                   2   facially conceding this triable issue, PTR Labs arguments (or lack of) are moot. See Celotex,

                                   3   477 U.S. at 323.

                                   4        Second, “[a]s a general rule, summary judgment is inappropriate where an expert’s

                                   5   testimony supports the non-moving party’s case.” And “the usual summary judgment rules”

                                   6   apply to “UCL and CLRA claims.” A party “need only produce evidence of a genuine

                                   7   dispute of material fact that could satisfy the preponderance of the evidence burden at trial.”

                                   8   One can achieve this by “producing expert testimony and other scientific data . . . .” Sonner v.

                                   9   Schwabe N. Am., Inc., 911 F.3d 989, 992–93 (9th Cir. 2018).

                                  10        A triable dispute remains as to the actual falsity and deceptiveness of PTR Labs’ ad.

                                  11   Ms. Miller presents: (1) the testimony of Dr. Michael Pirrung to demonstrate that hyaluronic

                                  12   acid cannot attract and retain one thousand times its weight in water; and (2) the testimony of
Northern District of California
 United States District Court




                                  13   Dr. J. Michael Dennis to demonstrate, via survey evidence, that California consumers believe

                                  14   the ads in question (Dkt. No. 118 at 12–13, 15–19). But in response, PTR Labs presents: (1)

                                  15   the testimony of Dr. Robert Y. Lochhead to demonstrate that hyaluronic acid can, in fact,

                                  16   attract and retain one thousand times its weight in water; and (2) the testimony of Prof.

                                  17   Dominique Hanssens to counter Dr. Dennis’ survey evidence (Dkt. Nos. 124–127, 135-1).

                                  18   These disputes regarding the actual falsity and deceptiveness are enough to preclude summary

                                  19   judgment. After all, PTR Labs need not foreclose Ms. Miller’s case — they need only show

                                  20   triable issues. Sonner, 911 F.3d at 993.

                                  21        Ms. Miller disputes the adequacy of Dr. Lochhead and Prof. Hanssens’ analyses, and so

                                  22   too PTR Labs challenges the adequacy of Dr. Pirrung and Dr. Dennis’ reports (Dkt. Nos. 123

                                  23   at 11, 15–17; 139 at 3–10, 12–14). But as our court of appeals explained in Sonner, “[a]t trial,

                                  24   undoubtedly each party will seek to undermine the scientific bases underlying the opinion of

                                  25   the opposing party’s expert. Those arguments, however, go to the weight that the fact-finder

                                  26   should give to the evidence, an inquiry that is not proper at the summary judgment stage.” Id.

                                  27   at 992–93.

                                  28
                                                                                       6
                                   1         Third, ultimately the deceptiveness of an ad is “evaluated from the vantage of a

                                   2   reasonable consumer,” the question being whether “members of the public are likely to be

                                   3   deceived.” “California courts . . . have recognized that whether a business practice is

                                   4   deceptive will usually be a question of fact not appropriate [disposition as a matter of law].”

                                   5   And the deceptiveness of an ad lies in the divergence between the reasonable consumers’

                                   6   interpretation of the ad and reality. See Gerber, 552 F.3d at 938–39 (quotation omitted).

                                   7         Although a prior order found Ms. Miller’s literal understanding of the ad reasonable, i.e.

                                   8   that hyaluronic acid actually does attract and retain up to 1,000 times its weight in water, it

                                   9   did not foreclose other reasonable interpretations (Dkt. No. 104 at 3–4). As our court of

                                  10   appeals recently explained in Becerra v. Dr Pepper/Seven Up, Inc., fantastic — even untrue

                                  11   — statements are not deceptive where the reasonable consumer would not take them literally

                                  12   as a statement of fact. See 945 F.3d 1228–31 (9th Cir. 2019). Thus, whether PTR Labs’ ad
Northern District of California
 United States District Court




                                  13   that hyaluronic acid can attract and retain up to 1,000 times its water weight is deceptive, or

                                  14   mere puffery, is a question of fact for the jury.

                                  15         As a final note, Ms. Miller raises the creative argument that § 17200 provides only for

                                  16   injunctive relief, therefore PTR Labs is not guaranteed a trial by jury. But § 17200 supports

                                  17   restitution awards of several hundred million dollars. See, e.g., Gutierrez v. Wells Fargo

                                  18   Bank, N.A., 944 F. Supp. 2d 819, 821, 823 (N.D. Cal. 2013) ($203 million restitution award).

                                  19   Such awards are close enough to damages that this order a least will not take away a jury.

                                  20   And, even if the judge is the fact-finder, such a monetary award must be done after trial, not

                                  21   on summary judgment.

                                  22         Issues of fact preclude summary judgment in favor of plaintiff’s § 17200 and, by

                                  23   extension, § 17500 claims. As already stated, our fact-finder will look forward to an in-court

                                  24   demonstration of the ad’s truth or falsity. Indeed, given Dr. Lochhead’s competing test

                                  25   procedure, the fact-finder may enjoy dueling experiments. Then, the fact-finder will

                                  26   determine whether the ad was deceptive.

                                  27

                                  28
                                                                                           7
                                   1                                         CONCLUSION

                                   2        Ms. Miller’s motion for reconsideration is GRANTED. But her motion for summary

                                   3   judgment is DENIED. Ms. Miller may take her challenge against PTR Labs’ ad that hyaluronic

                                   4   acid attracts and retains one thousand times its weight in water from the atmosphere to trial.

                                   5        IT IS SO ORDERED.

                                   6

                                   7   Dated: March 24, 2020.

                                   8

                                   9
                                                                                              WILLIAM ALSUP
                                  10                                                          UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
